Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated January 20, 2021.
Claims 1-2 and 5-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8, and 9 include “the wire is configured to have different bending resistances by including in the region of the wire at least on of: (a) a pre-curved 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanuma et al. (US 2015/0342633) in view of Karpiel (US 5,024,617) and Ebling et al. (US 4,934,340).
Regarding Claim 1, Yanuma discloses:
A treatment instrument for use with an endoscope including a bendable portion with a channel for receiving the treatment instrument, and an elevator configured to 
a sheath main body (body of tool 6 shown in Fig. 15 as 90) including: opposed respective distal and proximal end regions along a longitudinal axis (proximal end near handle and distal end opposite), an outer diameter such that the sheath main body is capable of being fit into the channel of the endoscope (see Fig. 26 showing the sheath inserted into endoscope 3), and a lumen (92) extending along the longitudinal axis,
a wire-shaped incising portion (19a) that is configured to engage with the sheath main body so as to protrude from an outer circumferential surface of the sheath main body in the distal end region and extend along the longitudinal axis of the sheath main body (shown in Fig. 15, for example, with 19a extending away from the circumferential surface), the wire-shaped incising portion being configured to incise a tissue (19a is a knife section), and
a wire (100) that:
is inserted in the lumen of the sheath main body (100 extends through lumen 92),
wherein
the incising portion protrudes from the outer circumferential surface of the sheath main body on the reference plane or at a position tilted with respect to the reference plane (see Fig. 1 showing 19a extending in the direction of the bend, see also discussion below with respect to Karpiel),
the wire is configured to be rotatable with respect to the proximal end region of the sheath main body (106 is rotated to rotate the wire 100 and torque the instrument; see Paragraph 0136).

Karpiel teaches configuring a reinforcing wire (45) similar to Yanuma’s wire (100) such that the bending resistance is different along two planes (shown in Fig. 6, discussed in Col 5 Line 47 – Col 6 Line 30, in particular, the sections discussing the relative resistance in the two directions and the greater resistance about axis R).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yanuma’s wire to include Karpiel’s configuration.  Such a modification keeps the cutting element in the proper orientation upon being advanced out of the endoscope.
Yanuma does indicate that the wire 100 can be made from a nickel titanium alloy (Paragraph 0118).  Ebling teaches that it is well-known in the art to use nickel-titanium alloys as heat 

Regarding Claim 2, Yanuma as modified discloses wherein the region of the wire is an anisotropic resistance region in which the wire has the different bending resistances in the two directions along the two planes intersecting each other at right angles (see Karpiel Fig. 6, discussed in Col 5 Line 47 – Col 6 Line 30, in particular, the sections discussing the relative resistance in the two directions and the greater resistance about axis R; the Examiner also notes that the shape of Karpiel’s wire 45 is substantially similar to Applicant’s wire 5 seen in Fig. 11).

Regarding Claim 5, Yanuma as modified does not explicitly disclose wherein the incising portion is configured to protrude from the outer circumferential surface of the sheath main body at a position tilted with respect to the reference plane in a range not greater than 45 degrees from the reference plane.  However, Karpiel’s configuration is designed to limit tilting relative to the reference plane.  Some movement allows for cutting of the desired tissue, but too much movement causes the device to become misaligned and could cause damage to surrounding tissue.  Therefore, it would have 

Regarding Claim 6, Yanuma as modified discloses a braid (99) attached on the distal end region so as to cover an outer circumference of the sheath main body (see Fig. 25, for example), and a handle (106) attached to a proximal end of the wire, wherein the wire is configured to be rotatable about the central axis in the lumen (see Paragraph 0136), and the wire is attached at a distal end thereof to the braid (see Fig. 19).

Regarding Claim 7, Yanuma as modified discloses wherein the sheath main body includes a pre-curved portion in the distal end region thereof, the pre-curved portion having a restoring force such that the distal end region of the sheath main body is bent into a bent along the reference plane (see Paragraph 0058 indicating that the distal portion of the device is pre-curved to allow for easy insertion into the duodenal papilla).

Regarding Claim 8, Yanuma discloses:
An endoscope system comprising: 

the treatment instrument configured to protrude from the channel to treat a treatment target (see Figs. 1 and 26), the treatment instrument including:
a sheath main body (body of tool 6 shown in Fig. 15 as 90) including: opposed respective distal and proximal end regions along a longitudinal axis (proximal end near handle and distal end opposite; see Fig. 15), an outer diameter such that the sheath main body is capable of being fit into the channel of the endoscope (see Fig. 26 showing the sheath inserted into endoscope 3), and a lumen (92) extending along the longitudinal axis, 
a wire-shaped incising portion (19a) that is configured to engage with the sheath main body so as to protrude from an outer circumferential surface of the sheath main body in the distal end region and extend along the longitudinal axis of the sheath main body (shown in Fig. 15, for example, with 19a extending away from the circumferential surface), the wire-shaped incising portion being configured to incise a tissue (19a is a knife section), and 
a wire (100) that:
is inserted in the lumen of the sheath main body (100 extends through lumen 92), and 
wherein 

the wire is configured to be rotatable with respect to the proximal end region of the sheath main body (106 is rotated to rotate the wire 100 and torque the instrument; see Paragraph 0136),
the sheath main body is configured to be positioned in the channel such that the sheath main body is bent at a distal end portion by the elevator (shown in Fig. 26), the sheath main body being bent in a direction extending along the reference plane (the sheath extends out of the endoscope parallel to the reference plane as seen in Figs. 6 and 7).
Yanuma does not explicitly disclose wherein the wire includes a region in which the wire has different bending resistances when bent in two directions along two planes intersecting one another at right angles on a central axis of the wire, and is attached to the distal end region of the sheath main body in a state that one plane of the two planes in the region of the wire is parallel to or coincident with a reference plane of the sheath main body, the reference plane extending along the longitudinal axis of the sheath main body, and the one plane extending along the direction in which the wire has a lower bending resistance, and the wire is configured to have the different bending resistances by including the region of the wire at least one of: (a) a pre-curved region that is configured to bend in a direction extending along the one plane, and (b) a plurality of element wires that are arranged so that a region of a high element wire density and a 
Karpiel teaches configuring a reinforcing wire (45) similar to Yanuma’s wire (100) such that the bending resistance is different along two planes (shown in Fig. 6, discussed in Col 5 Line 47 – Col 6 Line 30, in particular, the sections discussing the relative resistance in the two directions and the greater resistance about axis R).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yanuma’s wire to include Karpiel’s configuration.  Such a modification keeps the cutting element in the proper orientation upon being advanced out of the endoscope.
Yanuma does indicate that the wire 100 can be made from a nickel titanium alloy (Paragraph 0118).  Ebling teaches that it is well-known in the art to use nickel-titanium alloys as heat activated memory alloys to bend to a desired shape upon application of heat (see Col 1 Lines 20-34).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yanuma and Karpiel’s wire to be pre-curved as is well-known in the art.  Such a modification incorporates well-known techniques in a predictable manner and gives the user the ability to create a shape prior to entry into the body that is predictable.  The wire is given a desired shape and then activated when the user decides to do so.

Regarding Claim 9, Yanuma discloses:
A method of using a treatment instrument for incising a tissue the treatment instrument including:

a wire-shaped incising portion (19a) configured to extend from an outer circumferential surface of the sheath main body so as to incise the tissue (shown in Fig. 15, for example, with 19a extending away from the circumferential surface), and 
a wire (100) that:
is inserted in the lumen of the sheath main body (100 extends through lumen 92), and
the incising portion protruding from the outer circumferential surface of the sheath main body on the reference plane at a position tilted with respect to the reference plane (see Fig. 1 showing 19a extending in the direction of the bend, see also discussion below with respect to Karpiel),
the method comprising: 
inserting an endoscope (3) into a body, the endoscope including a bendable portion (57) including a channel (51) for receiving the treatment instrument, the channel being bendable by a bending movement of the bendable portion inside the body (see Paragraph 0068 for example describing the bending manipulation), 
inserting the sheath main body into the channel that is bent in the bendable portion, whereby the sheath main body is rotated together with the wire about the longitudinal axis (see Fig. 26 showing the device inserted in the body and rotated relative to the longitudinal axis), 
inducing the sheath main body to protrude from the channel at a distal end thereof while maintaining the incising portion at a position tilted at an acute angle with 
inserting into a duodenal papilla (P2 in Fig. 26) the distal end of the sheath main body that being protruded from the channel, and 
incising the duodenal papilla with the incising portion in a state that the sheath main body is inserted into the duodenal papilla (see Fig. 13 showing the papilla being cut).
Yanuma does not explicitly disclose wherein the wire includes a region in which the wire has different bending resistances when bent in two directions along two planes intersecting each other at right angles on a central axis of the wire, and is attached to at least a portion of the sheath main body in a state that one plane of the two planes in the region of the wire is parallel to or coincident with a reference plane of the sheath main body, the reference plane extending along the longitudinal axis of the sheath main body, and the one plane extending along the direction in which the wire has a lower bending resistance, and the wire being configured to have the different bending resistances by including in the region of the wire at least one of: (a) a pre-curved region that is configured to bend in a direction extending along the one plane, and (b) a plurality of element wires that are arranged so that a region of a high element wire density and a region of a low element wire density are arranged side by side along the reference plane.
Karpiel teaches configuring a reinforcing wire (45) similar to Yanuma’s wire (100) such that the bending resistance is different along two planes (shown in Fig. 6, 
Yanuma does indicate that the wire 100 can be made from a nickel titanium alloy (Paragraph 0118).  Ebling teaches that it is well-known in the art to use nickel-titanium alloys as heat activated memory alloys to bend to a desired shape upon application of heat (see Col 1 Lines 20-34).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yanuma and Karpiel’s wire to be pre-curved as is well-known in the art.  Such a modification incorporates well-known techniques in a predictable manner and gives the user the ability to create a shape prior to entry into the body that is predictable.  The wire is given a desired shape and then activated when the user decides to do so.

Regarding Claim 10, Yanuma as modified discloses wherein an observation optical system (56c) is incorporated with the endoscope so as to permit a user to diagnose inside the body (see Paragraph 0083).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9, and their dependents have been considered but are moot because the new ground of rejection does not rely on any 
The Examiner notes that the inclusion of a “pre-curved” portion of a wire that is intended to bend is well-known in the art.  Shape memory alloys (SMAs) have been widely used for just this purpose.  The limitation does not represent a patentable distinction over the prior art.
At this time, the application is not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795